IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Junsai Xu,                            :
                           Petitioner :
                                      :
     v.                               :
                                      :
Unemployment Compensation Board of    :
Review,                               :
                           Respondent :          No. 874 C.D. 2015


PER CURIAM

                                       ORDER



             NOW, April 6, 2016, upon consideration of petitioner’s application for

reconsideration, the application is denied.